 


109 HR 5183 IH: Social Security for Adopted Disabled Adult Children Act of 2006
U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5183 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2006 
Mr. Kuhl of New York introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title II of the Social Security Act to exclude benefits of adopted disabled adult children from determinations of the family maximum. 
 
 
1.Short titleThis Act may be cited as the Social Security for Adopted Disabled Adult Children Act of 2006. 
2.Exclusion of benefits of adopted disabled adult children in determinations of the family maximum 
(a)In generalSection 203(a)(3) of the Social Security Act (42 U.S.C. 403(a)(3)) is amended by adding at the end the following new subparagraph: 
 
(E)When any of such individuals who is an adopted child of the insured individual is entitled for any month to monthly benefits as a child described in section 202(d)(1)(G), the benefit to which such child is entitled on the basis of the wages and self-employment income of such insured individual for such month shall be determined without regard to this subsection, and the benefits of all other individuals who are entitled for such month to monthly benefits under section 202 based on the wages and self-employment income of such insured individual shall be determined as if no such child were entitled to such benefits for such month.. 
(b)Effective dateThe amendments made by this section shall apply with respect to benefits for months ending after the date of the enactment of this Act.  
 
